Citation Nr: 1614764	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO. 09-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent prior to July 12, 2013 and in excess of 30 percent thereafter for anxiety disorder not otherwise specified (NOS) with posttraumatic stress disorder (PTSD) features. 

2. Entitlement to a disability rating in excess of 10 percent for residuals of a low back strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006 in the United States Marine Corps. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In June 2013, the Board remanded the issues of entitlement to a disability rating in excess of 10 percent for anxiety disorder NOS with PTSD features and entitlement to a disability rating in excess of 10 percent for residuals of a low back strain for additional evidentiary and procedural development. In a July 2013 rating decision, the RO increased the rating for anxiety disorder NOS with PTSD features to 30 percent disabling, effective July 12, 2013. The Veteran has not withdrawn his appeal and the claim remains pending. AB v. Brown, 6 Vet.App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and has considered any additional relevant documents. 

The issue of entitlement to a disability rating in excess of 10 percent for residuals of a low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. After affording the Veteran the benefit of the doubt, from September 2, 2008 to March 29, 2010, the Veteran's anxiety disorder NOS with PTSD features has been characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. Beginning March 30, 2010, the Veteran's anxiety disorder NOS with PTSD has been characterized by occupational and social impairment with reduced reliability and productivity. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 30 percent for an anxiety disorder NOS with PTSD features, effective September 2, 2008 are approximated. 38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Codes (DCs) 9411-9413 (2015).

2. The criteria for a disability rating of 50 percent but not higher for an anxiety disorder NOS with PTSD features are approximated effective March 30, 2010. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Codes (DCs) 9411-9413 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

After the claim for an increased rating for anxiety disorder NOS with PTSD features was received, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim in September 2008 and January 2009 letters. The duty to notify is satisfied. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains STRs and VA medical records. In June 2013, the Board remanded the psychiatric disability claim to obtain any outstanding VA treatment records since May 2009. In June 2013, VA associated all outstanding treatment records pertaining to his psychiatric disability with his electronic claims file. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). The duty to obtain relevant records for this claim is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). The October 2008 and July 2013 VA examiners interviewed the Veteran and described his mental health history in sufficient detail to enable the Board to make a fully informed decision. See Monzingo, 26 Vet. App. at 107 (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations are adequate to decide the Veteran's claim.

The July 2013 VA examination report is responsive to the June 2013 Board remand directives and is adequate to evaluate the psychiatric disability claim on appeal. See Barr, 21 Vet. App. at 311. There was substantial compliance with the Board's remand directives. See Stegall, 11 Vet. App. at 268; Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

VA has satisfied its duties to notify and assist in regards to the anxiety disorder NOS with PTSD features claim and the Board may proceed with appellate review.

In September 2008, the Veteran filed for an increase in the disability rating for his psychiatric disability because he was not sleeping, and had nightmares and flashbacks.

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10 (2015). The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2015).

In disability rating cases, VA assesses the level of disability from a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran's mental disorder is rated under 38 C.F.R. § 4.130, DCs 9411-9413. Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2015).

As a result of the most recent rating decision in July 2013, the psychiatric disability has been evaluated as 10 percent disabling prior to July 12, 2013 and 30 percent disabling thereafter under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairments. See 38 C.F.R § 4.130, DCs 9411-9413. 

The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. Id.

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DCs. See id. VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment. See id. at 443. If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (2015). Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id.

The Veteran's records include evaluations based on the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes Global Assessment Functioning (GAF) scores. These are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV. According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id. The Court of Appeals for Veterans Claims (Court) has found that certain scores may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267; see also Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although a medical professional's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See VAOPGCPREC 10-95 (March 31, 1995). Rather, VA must take into account all of the claimant's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See 38 C.F.R. § 4.126 (2015). 

In a July 2008 VA progress note, the Veteran was noted to be presenting with some irritability since out of service but he indicated that he did not need counseling. The medical professional indicated that he had nightmares that were bothersome at times, but were not severe. An addendum to this note showed that the Veteran stated that he did not need medication and counseling for his PTSD symptoms. 

In October 2008, a VA examiner noted the Veteran reported that he was a "perfectionist." He had some depression feelings and he had times when he did want to talk to anyone and did not care about things around him. These moods affected his performance at work. He reported being easily distracted, which sometimes became difficult because his work is very detail-oriented. He reported that he was attending an on-line course for electrical engineering and that he was two years into this program. He described his relationship with his wife as "fine," and indicated that they go out to restaurants but not clubs. He had regular contact with his father and contact with his siblings once every few weeks. He stated that he was not a "fun" person and he did not like talking on the telephone. He reported that he felt comfortable talking to and spending time with a friend- a co-worker that he had known for two years-but he had found it difficult to extend his friendship circle due to not being involved with many activities. He stated that he enjoyed hunting or fiddling around the house. He performed everyday chores, helped around the house, worked on his car, and built things for his wife. The examiner summarized that the Veteran reported slightly impaired psychosocial functioning. He reported a good relationship with his wife and a limited social network, and he indicated that he was engaged in some activities at home and enjoyed hunting season. He denied any homicidal or suicidal ideation, any alcohol or drug abuse or dependence, or any legal problems. 

Upon psychiatric examination, the Veteran's appearance was clean and neatly groomed, and he worse casual dress. His psychomotor activity and speech were unremarkable. His attitude was cooperative, friendly, relaxed, and attentive. His affect was normal and his mood was euthymic, but he stated that he gets easily distracted. He was oriented to person, time, and place. His thought process and content were unremarkable. He did not have any delusions or hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or episodes of violence. His judgement and insight showed that he understood the outcome of his behavior and that he has a problem. His intelligence was average. He had sleep impairment that included sleeping approximately three hours per night with frequent waking due to back pain or hypervigilance. The extent of his impulse control was good and he was able to maintain minimum personal hygiene. His psychiatric disability moderately impacted his household chores, exercise/sports, and other recreational activities. He reported that his memory was "not as good as it used to be," but stated that he was able to recognize information. 

His chronic PTSD symptoms included recurrent, intrusive, and distressing recollections of the in-service event; feeling detached or estranged from others; restricted range of affect; re-experiencing; hyperarousal; avoidance; an angry mindset and feeling "overly aggressive;" and, nightmares that occurred twice a week. However, he denied having depression or flashbacks. The examiner noted that he was employed full time as an electrical engineer/designer and that he did not go to work for one week because of a vacation and a family emergency in the previous year. He had decreased concentration at work. He stated that he did not like people behind him at work, which had resulted in some instances of "paranoia." 

The examiner diagnosed him with anxiety disorder NOS with PTSD features and assigned a GAF score of 65. The examiner noted that he reported a mild level of symptoms as well as mild impairment in social and occupational functioning. The examiner determined that he had PTSD signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress due to his impaired concentration, which resulted in minor mistakes at work and some difficulty in school. The examiner noted that he had some social impairment, which included having one friend apart from his wife. The social impairment was partly due to his difficulty engaging in socializing with others and being new in the area. 

In an October 2008 statement, the Veteran's wife recounted her observations of the Veteran's psychiatric symptoms since his return from active duty. She indicated that he became irate when driving because of minor issues and she described symptoms of hyperarousal due to minor things. He would wake up during nights due to the slightest noise, and he checked all of the doors to see that they are locked. He likes to feel in control. In crowds, he scanned over people and it was difficult at times for him to focus in crowds. He had previously stated to her that he felt unsafe and that he was unable to protect her. 

In December 2008, the Veteran stated that he was easy to anger and that noise made him jump. He indicated that he was jittery at times, nervous, and tense. He contended that he was very attentive to his surroundings and had lost trust in people due to an in-service stressor, which he thinks about all the time. Moreover, he stated that his psychiatric disorder caused symptoms of: nightmares, being controlling, restlessness, loss of energy during the day, feeling fear and vulnerable, lack of concentration, frequent waking up, feeling disconnected, lack of emotion, unhappiness, aggravation, increased temper, feeling alert all the time, and road rage. He also stated that his symptoms have had a detrimental effect on his marriage. He reported that he was employed and that he worked as an electrical design/engineer. 

In an April 2009 VA patient advocate note, the Veteran complained of increased PTSD symptoms and he requested group therapy. In an April 2009 VA mental health initial evaluation note, a social worker noted that the Veteran had symptoms of nightmares, anger, irritable mood, road rage, sleep problems, hypervigilance, intrusive thoughts, emotional numbing, confused thinking, and periods of dissociation or zoning out since he separated from military service. Upon examination, he was alert, attentive, and oriented to person, time, and place. His appearance was reasonable and his behavior was cooperative. Speech was normal to rate and rhythm, and his mood was euthymic. He did not have any perceptual disturbances, and his thought process and association were normal and coherent. His insight and judgement were good, memory was intact, and his fund of knowledge was above average. He did not have unusual thought content or suicidal or violent ideation. The social worker diagnosed him with chronic PTSD and assigned a GAF score of 65. 

In a June 2009 substantive appeal (VA Form 9), the Veteran endorsed symptoms of depression, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss on a weekly basis. He stated that these symptoms affected him on a regular basis and indicated that he would be willing to go on medication for his psychiatric disability if he did not make any progress with therapy. 

A February 2010 VA mental health note showed that he had a history of PTSD symptoms, insomnia, and anxiety disorder. The Veteran stated that he was short-tempered, hypervigilent in public places, and anxious, which affected his marriage. He stated that he arranged his work office so he was less exposed to human traffic. 

An early March 2010 VA mental health consultation note showed that the Veteran was employed as an electrical engineer and that he had completed an associate's degree within the previous year. He was appropriately groomed and casually dressed, alert and oriented to the setting, and appropriate in overall behavior. He maintained appropriate eye contact. His speech was clear, coherent, and within normal limits for rate, rhythm, and volume. His thought processes were linear and logical, and his affective presentation was euthymic. He reported his mood as "neutral," he denied hallucinations, and no delusional ideation was noted. His insight and judgment appeared good based on his responses to questions. His intellectual functioning appeared average to above average. He denied any current suicidal or homicidal ideations, or history of plans, intent or attempts. 

The VA psychologist found the Veteran competent for VA purposes. The Veteran had been married since 2003 and he had one young child. Despite increased arguments in his marriage due to his symptoms, he described his wife as supportive. He reported symptoms of hypervigilance and nightmares that occurred one to two times per week. Although he denied flashbacks, he described physiological reactions such as sweating, shaking, increased heart rate, and feeling tense in response to nightmares and physiological anxiety symptoms to a lesser degree. He stated that he woke two to three times per night with numbness in his musculoskeletal system, and he checked windows and doors. He reported increased anger in response to minor irritants. He described increased arguments with his wife and being more critical or controlling of situations, wanting things done his way. The Veteran reported problems with anger when driving, and he indicated some incidents of mild verbal conflict at work, but no instances of physically aggressive behaviors. He again stated that he had concentration problems and that he felt "vulnerable" in large groups of people. 

Affording the Veteran the benefit of the doubt, the Board finds that his anxiety disorder NOS with PTSD features has been manifest by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks beginning the date of claim. Specifically, the medical professionals who reviewed his symptoms and history assigned GAF scores of 65 on two occasions, indicating some mild symptoms. While the GAF scores are not dispositive, the lay and medical evidence noted above also shows that his symptoms included, in part, weekly nightmares and sleep impairment, hypervigilance, suspiciousness, loss of energy, emotional numbing, impaired productivity at work, concentration difficulties, and a limited social circle during this timeframe. 

However, the preponderance of the evidence is against a finding that his psychiatric symptoms warranted a rating in excess of 30 percent prior to March 30, 2010 as there is indication that the severity and frequency of his symptoms has not resulted in occupation and social impairment with reduced reliability and productivity. In fact, the record shows that the Veteran had a productive relationship with his wife and that he kept in contact with his father, siblings, and a friend. He was also able to attend school, attain an associate's degree, and work full time during this period. Moreover, he was able to perform activities of daily living, such as chores, working on his car, and building things for his wife. 

Since March 30, 2010, the Veteran's psychiatric disability has been manifest by occupational and social impairment with reduced reliability and productivity. Specifically, a March 30, 2010 VA psychology treatment plan note showed that his psychiatric symptoms, including his PTSD symptoms, had worsened. He was appropriately groomed and casually dressed. He was alert and oriented to the setting. He maintained appropriate eye contact. His speech was clear, coherent, and within normal limits for rate, rhythm, and volume. His affective presentation appeared euthymic. He was pleasant, cooperative, and well engaged in the therapeutic session. His psychomotor behavior was within normal limits, but with some restlessness. His thought processes were linear and logical, and he did not report signs of suicidal or homicidal ideation or auditory or visual hallucinations. 

The VA psychologist stated that his symptoms met the criteria for a PTSD diagnosis at that time. The Veteran wanted to begin an outpatient treatment program and a group therapy program for PTSD. The psychologist noted that treatment would be targeting the Veteran's PTSD symptoms, including: intrusive thoughts; distressing nightmares; psychological and physiological distress at exposure to reminders of trauma; avoidance of thoughts, feelings, and activities that presented reminders of trauma; mild social detachment; periods of emotional numbing; sleep difficulties; increased irritability and anger; difficulty concentrating; and, hypervigilance. The psychologist also noted that the Veteran's strengths included motivation for treatment, intelligence, a stable family situation with a supportive spouse, gainful employment, and no substance use difficulties. The Veteran was diagnosed with PTSD and assigned a GAF score range of 58-62. 

Beginning in April 2010, the Veteran attended individual and group therapy sessions until October 2010. In an April 2010 VA psychology outpatient note, his appearance was appropriately groomed and casually dressed. He was alert and oriented to the setting. He maintained appropriate eye contact. His speech was clear, coherent, and within normal limits for rate, rhythm, and volume. His affective presentation appeared euthymic. He was pleasant, cooperative, and well engaged in the therapy session. Psychomotor behavior was within normal limits. His thought processes were linear and logical. He did not report any symptoms of suicidal or homicidal ideation or auditory or visual hallucinations. Very similar symptoms were noted in April 2010, May 2010, June 2010, July 2010, August, 2010, September 2010, and October 2010 VA psychology outpatient notes, during which his wife, who was noted to be supportive, attended on several occasions with their son. 

In an April 2010 addendum note, an examiner observed that the Veteran stated that he experienced "quite a bit" the following symptoms and experiences: repeated disturbing memories, thoughts, or images of the in-service stressor; repeated dreams of the stressful experiences from the past; physical reactions to reminders of the stressful experience; avoiding activities or situations that remind him of the stressful experience; feeling distant or cut off from other people; feeling easily startled; and, being watchful or on guard. He also noted that he had feelings of irritability and angry outburst, trouble falling asleep or staying asleep, and feeling emotionally numb. He stated that he had lost interest in activities he used to enjoy and that he avoided thinking about, talking about, or having feelings about the stressor. He indicated that he moderately had feelings of being very upset when something reminded him of the stressful incident, and that he relived the past experience; however, this occurred only a little bit. 

Although some of the VA treatment records between March 2010 and October 2010 noted improvement in his symptoms, the record indicates that his symptoms persisted. For example, a September 2010 note showed he continued to have some psychiatric symptoms, such as impaired sleep, nightmares, hypervigilance, and frequent checking of windows and doors when waking at night. Furthermore, an October 2010 note showed an increase in irritability and that he was having difficulty with his marriage. 

Following June 2013 Board remand directives, VA scheduled the Veteran for a VA examination in July 2013. The examiner diagnosed him with PTSD, assigned a GAF score of 61, and noted that he was experiencing mild symptoms. The examiner also noted that the Veteran has mild traumatic brain injury (TBI) and that it was not possible to differentiate which symptoms were attributable to each diagnosis. 

Following a psychiatric evaluation, and although the examiner's assessment is not dispositive because it is an ultimate decision of the rating official, the examiner concluded that the Veteran had occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily, within normal routine behavior, self-care and conversation. The Veteran stated that he and his previous wife divorced because of his psychiatric symptoms, including sleep impairment and anger management. He stated that he had remarried a year prior and his current marriage was "going alright," although he relayed discord related to his anger and desire to isolate. In his free time, he enjoyed hunting and fishing, but usually by himself. 

The examiner noted that he was employed. The Veteran stated that his previous VA PTSD therapy was helpful during treatment, but resulted in more intense nightmares and affect disturbances afterwards. He continued to experience significant sleep problems and his sleep was disturbed by nightmares that occurred three to four times per week. He also stated that he was emotionally disconnected, which had caused problems in his current marriage and contributed greatly to the end of his first marriage. The examiner noted the presence of irritable and depressed mood, anxiety, suspiciousness, and chronic sleep impairment. The examiner also noted that his irritable mood was likely the result of sleep deprivation combined with an anxious and depressed emotional state. 

The Veteran's appearance and hygiene were adequate and he was appropriately attentive and responsive to stimuli. He was lucid and fully oriented. Eye contact was good and he was cooperative with the interview process. His mood was mildly dysphoric with congruent affect. His speech was normal in rate and rhythm and his thought processes were well organized. He denied any history of psychosis and suicidal or homicidal ideation. His attention and memory appeared intact, and his intelligence was estimated to be in the average range. 

The examiner summed up his findings by stating that since the Veteran's last VA examination in October 2008, he and his first wife divorced, he remarried, and he now has marital problems with his second wife. He reported that his marital problems were largely due to his being emotionally disconnected. This was consistent with what was reported in his treatment records. He was experiencing nightmares three to four times per week, poor sleep (approximately four hours nightly of sleep interrupted by nightmares and pain), hypervigilance while driving and when in areas where he cannot easily scan the environment, and physiological reactivity to triggers, such as individuals in Middle Eastern clothing, fireworks, objects on the side of the road, etc. He was diagnosed with PTSD and attempted prolonged exposure therapy treatment, which he found to be helpful initially, but then his symptoms worsened. He tried speaking with a friend whom he had served with in Iraq about their experiences, but this also intensified his symptoms. Outside of professional help and his one friend, he avoided all discussions about his experiences in Iraq. The Veteran maintained a low interest in activities other than those things he can do by himself, such as fishing and hunting, which further contributed to distance in his family relationships. Overall, the Veteran was experiencing mild impairments from PTSD, which was a progression of his service connected anxiety disorder NOS.

In an August 2013 statement, the Veteran contended that this disability should be rated 30 percent disabling since September 2, 2008, i.e., the date he filed the increased rating claim. In a March 2016 statement, the Veteran's representative also indicated that an earlier date should be assigned for the increase in the Veteran's disability rating and that the disability rating should be higher than 30 percent for the entire time on appeal. 

Resolving all doubt in his favor, the Board finds that the Veteran's anxiety disorder NOS with PTSD features has been manifest by occupational and social impairment with reduced reliability and productivity since March 30, 2010. Although most of the Veteran's symptoms do not approximate particulars for a rating in excess of 30 percent, he has reported difficulties with social relationships, including the breakup of his previous marriage and continued discord with his current wife, due to irritability, sleep impairment, depressed mood, emotional disconnection, hypervigilance, isolation, and anxiety. 

However, the Veteran's symptoms since March 30, 2010 have not approximated a disability picture requiring a rating of 70 percent because the claims file does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. In fact, the GAF scores of 58-62 and 61 show that his symptoms were mild to moderate. Furthermore, the evidence shows that he has been employed during the pendency of this appeal. His numerous psychiatric evaluations have shown that his judgement and thinking were linear and logical and that he did not exhibit any symptoms of suicidal or homicidal ideation or auditory or visual hallucinations. Consequently, the Veteran's anxiety disorder NOS with PTSD features warrants a disability rating of 50 percent, but no higher, since March 30, 2010. 

The Board has also considered whether the evaluation of this disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's psychiatric disability and the relevant rating criteria do not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's anxiety disorder NOS with PTSD features are manifest mainly by depressed mood, sleep impairment, social isolation, hypervigilance, problems in establishing and maintaining effective social relationships, and irritability. He did not report any symptoms associated with these disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular rating. See 38 C.F.R. § 4.130, DCs 9411, 9413; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has also been considered; but the record does not show the Veteran has been rendered unemployable as a result of his psychiatric disability, nor does he contend that it renders him unemployable. Therefore, there is no inferred TDIU claim present.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The Veteran is service connected for anxiety disorder NOS with PTSD features, residuals of a right shoulder strain, residuals of a back strain, tinnitus, residuals of patellofemoral syndrome in the right knee, residuals of patellofemoral syndrome in the left knee, deviated nasal septum, and allergic rhinitis with benign vertigo. After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. The record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted. 


ORDER

Effective September 2, 2008, a 30 percent disability rating for an anxiety disorder with PTSD features is granted

Effective March 30, 2010, a 50 percent disability rating for an anxiety disorder with PTSD features is granted. 

REMAND

The Board has determined that the claim for an increased rating of the back strain must be remanded. See Stegall, 11 Vet. App. at 268 (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The claims file indicates that private chiropractic treatment for the Veteran's low back disability are outstanding and have not been associated with the claims file. In its June 2013 remand, the Board directed the AOJ to ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for medical records pertaining to his chiropractic treatment for the back disability. After obtaining a completed VA Form 21-4142 from the Veteran, the AOJ was tasked with obtaining the outstanding medical records. Any documents received by VA were to be associated with the record and any negative responses should have been properly documented in the record. 

In a June 21, 2013 letter, the AOJ asked the Veteran to identify any outstanding private treatment records regarding his low back disability and to fill out and return a VA Form 21-4142, which was attached to the letter. This letter was sent to an address for the Veteran in Lexington, Kentucky. In January 2013, the Veteran informed VA that his address had changed and that he resided in Nicholasville, Kentucky. He confirmed his new address in two August 2013 statements. In an August 2013 report of general information, the Veteran told a VA staff member that he did not receive a notification or narrative decision letters dated July 29, 2013 from VA and he requested that this information be sent to him.

The claims file does not contain a response from the Veteran indicating that he received the June 21, 2013 letter and the attached VA Form 21-4142, which were sent to his previous address. Moreover, the claims file shows that he did not receive similar, subsequent correspondence from VA that was sent to the same previous address. Likewise, the claims file does not contain a filled-out VA Form 21-4142 for outstanding private chiropractor records. Given these facts, the Board infers that the Veteran never received the June 21, 2013 letter and VA Form 21-4142. Thus, the Board must remand this claim for VA to attempt anew to identify and associate with the claims file any outstanding private chiropractor treatment records for the Veteran's low back disability. 

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran at a correct mailing address asking him to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for medical records pertaining to the Veteran's chiropractic treatment for the back disability. If a completed VA Form 21-4142 is obtained, VA should attempt to acquire the medical records following the procedures set forth in 38 C.F.R. § 3.159. 

Any documents received by VA should be associated with the record. Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

2. After completing all indicated developments above, readjudicate the claim of entitlement to a disability rating in excess of 10 percent for residuals of a low back strain in light of all the evidence. If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


